DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to remove the word “differential” from claims 5 and 6 have changed the meaning of the claims such that they are no longer supported by the original specification.  The upper and lower threshold pressure values are described as differential pressure values in the specification and not straight measurements of the pressure at a particular point in the system as in the amended claim.  For this reason, they amended claims do not meet the written description requirement and are rejected under 35 U.S.C. 112(a).  (The fact that the thresholds are written as negative PSIA values also points to the fact that applicant may not have had possession of the claimed invention, but none the less, this is supported by the specification.  Also, it is addressed below in the enablement rejection.)

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims state that various pressure threshold values are negative PSIA values, which is not physically possible for a gas such as the intake air being measured.  Therefore, it would be impossible for the upper or lower threshold differential pressure values to be a negative absolute pressure.  The thresholds may be a negative differential pressure, but differential pressure is not measured in PSIA; it is measured in PSID or PSI.  Similarly, gauge pressure can be negative when it is measuring a vacuum.  A standard and well-known scale for measuring pressure is shown in the figure below.  Since the disclosure only contains references to PSIA, and does not contain any indication of how to create a new type of vacuum with a pressure below a full vacuum known to one of ordinary skill in the art, the claims lack enablement.  The limitations in claims 14 and 15 are supported by the specification, but they will be interpreted as measuring the thresholds in PSI and not PSIA.  


    PNG
    media_image1.png
    360
    720
    media_image1.png
    Greyscale

Figure from https://www.setra.com/blog/the-difference-between-psi-psia-psig
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 18, the limitation “wherein the preset lower threshold pressure value is indicative of a backfire event downstream of the throttle” is indefinite because the threshold pressure value itself is simply a value or a number.  If the differential pressure were to reach or cross the threshold, that event would be indicative of a backfire event downstream of the throttle.  As written, the limitation is indefinite because the threshold itself does not indicate anything except what the value of the threshold is.  For the purposes of examination, the examiner will interpret this limitation as “wherein, if the differential pressure is lower than the preset lower threshold pressure value, it is indicative of a backfire event downstream of the throttle”.  Please note that this is intended for examiner’s interpretation only and appropriate correction is required to capture the applicant’s desired meaning and to meet all of the 35 U.S.C. 112 requirements.  As written, claims 1 and 18 are rejected as indefinite under 35 U.S.C. 112(b).   

Regarding claims 2 and 9, the limitation “a minimum throttle position” is indefinite because, without importing limitations from the specification and claims 3 or 13, it is unclear what the minimum throttle position would be referring to. If it is the minimum open throttle position, then the throttle would be almost fully closed, and if it is the minimum closed throttle position, then the throttle would be almost fully open.  These two distinct meanings would require very different art to be applied and would have very different implications for the invention.  These are only two possible interpretations; there could be a minimum throttle position to restrict vibration or minimize laminar flow of the intake air.  For the purposes of examination, the limitations of claims 3 and 13 will be used to interpret the limitation “a minimum throttle position as being 70% of the fully open throttle.  As written, the claims are so broad as to be indefinite and are rejected under 35 U.S.C. 112(b).  

Claims 3-4, 7-8, 10-13 and 16-21 are rejected based on their dependence on a rejected claim.

Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3-8 and 10-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, Tominari et al. (USPN 4,418,673) teaches a method for detecting a backfire event in a spark-ignited internal combustion engine (This is an intended use limitation and is given little patentable weight.  If the prior art can perform this use, it reads on the limitation.) and for protecting a throttle from damage resulting from the backfire event (This is an intended use limitation and is given little patentable weight.  If the prior art can perform this use, it reads on the limitation.), the method comprising the steps of:
a) sensing a pressure, by a first pressure sensor, upstream of a throttle blade, wherein the first pressure sensor senses the pressure upstream of the throttle blade at a preset time interval (figure 1, element 44; column 6, lines 48-51; column 9, lines 13-25);
b) sensing a pressure, by a second pressure sensor, downstream of the throttle blade, wherein the second pressure sensor senses the pressure downstream of the throttle blade at the preset time interval (figure 1, element 46; column 6, lines 48-51; column 9, lines 13-25);
c) communicating, by the first and second pressure sensors, upstream and downstream pressure readings to an engine control module (ECM) (column 6, line 55-column 7, line 4; figure 1, element 50);
d) calculating, by the ECM, a pressure differential between the upstream pressure readings and the downstream pressure readings (column 6, line 55-column 7, line 4);
e) comparing, by the ECM, the pressure differential to a preset lower threshold pressure value (column 6, line 65-column 7, line 4), wherein the preset lower threshold pressure value is indicative of a backfire event downstream of the throttle (This is an intended use limitation and is given little patentable weight.  If the prior art can perform this use, it reads on the limitation.);
f) when the pressure differential is determined to be at or below the preset lower threshold pressure value, then sending a control signal, by the ECM, to a microcontroller (column 7, line 19-45);
g) sending a control signal, by the microcontroller, to a throttle actuator to open the throttle blade (column 8, line 51-column 9, line 3);
h) opening the throttle blade, by the throttle actuator, to a minimum throttle position for a minimum time period (figure 7, see airflow rate as a graph indicative of throttle position.  The time period is the delta time after the acceleration point until when the air flow is maximized, and the throttle opens to the minimum throttle position during this time in order to increase airflow.).  

Tominari does not teach the method comprising the steps of:
i) determining, by the ECM, whether the pressure differential is at or below the preset lower threshold pressure value after expiration of the minimum time period;
j) when the pressure differential is at or below the preset lower threshold pressure value after expiration of the minimum time period, maintaining, by the throttle actuator, the throttle blade at the minimum throttle position;
k) determining, by the ECM, whether the throttle blade has been opened to the minimum throttle position for a maximum time period, and when the determination is made that the throttle blade has been opened to the minimum throttle position for the maximum time period, returning the throttle blade, by the throttle actuator, to a previously commanded throttle position; and
I) when the pressure differential is determined to be above the preset lower threshold pressure value, determining, by the ECM, whether the pressure differential is at or above a preset upper threshold pressure value, and when the determination is made that the pressure differential is at or above the preset upper threshold pressure value, returning the throttle blade, by the throttle actuator, to the previously commanded throttle position.

Claim 9 contains allowable subject matter for similar limitations as claim 2.  Claims 3-8 and 10-21 contain allowable subject matter based on their dependence on claims 2 and 9.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Walser et al. (PG Pub 2013/ 0333671) teaches a fast acting actuator that meets the limitations of claims 8 and 17 in paragraph 42.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747